Title: To James Madison from Thomas Lawton, 22 September 1812
From: Lawton, Thomas
To: Madison, James


Sir,
Sept 22, 1812
I address you upon a subject, which I claim no right to, except that of humanity and of the public benefice.
As our Country is now involved in War and the mite of every one is highly requisite to extirpate that foe who has thought proper to excite our indignation, I think that every means within our limits, to strengthen our Armies; ought to be resorted to.
In the US. Army, there are many Prisoners who have rendered themselves so, by different foiables, the principal part of them by Desertion and this crime, generally is, without doubt occasioned by the ill as well as inhumane conduct of Officers towards Soldiers, that induces them to do that, which necesity in manner obliges them to.
There are Prisoners of the description already mentioned, in the US. Service, whose hearts palpitate with desire to take an active part in the present contest, and many of whom, are within the knowledge of my researches.
Tis seldom that you see an idiot or a person destitute of common sense in confinement for the above mentioned Crime; and in fact these Prisoners, whom I allude to, would in reality, compose the flower of the Army, were they allowed to occupy their Arms.
It is a common expectation among people in general, that when War, takes place—that Prisoners would be released & return to duty; but this suggestion it seems has not as yet been verified, which causes this address.
As a Citizen I only intreat that the President would think proper to proclaim their pardons, and allow them to return to their duty; as this measure would much strengthen the active force of the Army with no expence, more than they now incur to the Public.
All of which is respectfully submitted to your Excellency’s, consideration. I am your Obedient Humble Servant.
Thomas Lawton
